10

11

12

13

14

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 1 of 15

THE COURT OF APPEALS
NEW YORK STATE
=e i ei xX
MANUEL P. ASENSIO,
Petitioner-Appellant APL No. 2017-00246
[A.D. No. O.P. 125/2017]

 

-against-
Hon. Nancy M. Bannon MOTION FOR AN
New York State Supreme Court Justice, ORDER TO SHOW
New York County, CAUSE FOR AN

EMERGENCY STAY
Respondent-Respondent
won -------------- x
STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _)

 

UPON READING the affidavit of the Petitioner-Appellant, Manuel P.
Asensio, duly verified and sworn to on the 16" day of January, 2018, and the
supporting papers thereto, let the Hon. Nancy M. Bannon, the above-named
Respondent-Respondent, show cause before the Court of Appeals ats on

day of , 2018, or as soon thereafter as counsel can be heard why an order

should not be issued as follows:

1. Staying all proceedings upon such terms as may be just in the matter
captioned Manuel P. Asensio v. Emilie Bosak, Family Court of the State
of New York, County of New York, File No. 128425, Docket No. V-
43839-13/13A and the matter captioned Emilie Bosak v. Manuel P.
Asensio, Family Court of the State of New York, County of New York,
File No. 128425, Docket No. V-38917-15/15A over which Magistrate

 

 

Adetokunbo O. Fasanya is presiding, and

Page 1 of 3
nn

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 2 of 15

2. For such other and further relief as this Court deems just and proper.

Sufficient reason appears therefore,

IT IS ORDERED that the matter captioned Manuel P. Asensio v. Emilie
Bosak, Family Court of the State of New York, County of New York, File No.
128425, Docket No. V-43839-13/13A and Emilie Bosak v. Manuel P. Asensio,
Family Court of the State of New York, County of New York, File No. 128425,
Docket No. V-38917-15/15A over which Magistrate Adetokunbo O. Fasanya is

 

 

presiding be Stayed pending hearing and determination of the present appeal of
Original Proceeding Article 78 Petition Number 125/2017, and the Petitions
pursuant to Article 78 filed under Index Numbers 155833/2017 and 156692/2017
presided over by the Respondent-Respondent Hon. Nancy M. Bannon; and

IT IS ORDERED that in the event this Order to Show Cause is denied said
written decision and order must state a finding of facts, reasoning and application
of law for the denial. The factual allegations and legal issues pertaining to
Magistrate Adetokunbo O. Fasanya’s conscious wrongdoing by way of
administrative orders and deliberate and malicious non-judicial acts, which the
Supreme Court, Appellate Division, First Department has declined to review,
which are contained in present Article 78 Original Proceeding 125/2017 being
appealed at the Court of Appeals and the Petitions pursuant to Article 78 filed
under Index Number 155833/2017 and 156692/2017 and alleged to have been
executed personally by Magistrate Adetokunbo O. Fasanya in the matters
captioned Manuel P. Asensio v. Emilie Bosak, Family Court of the State of New
York, County of New York, File No. 128425, Docket No. V-43839-13/ 13A and
Emilie Bosak v. Manuel P. Asensio, Family Court of the State of New York,
County of New York, File No. 128425, Docket No. V-38917-15/15A.

 

 

Page 2 of 3
oO ON DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 3 of 15

IT IS FURTHER ORDERED that service of a copy of this executed Order
to Show Cause and the papers upon which it is based be made by overnight FedEx
delivery on Respondent-Respondent Hon. Nancy M. Bannon and her Counsel, and
on Hon. Adetokunbo O. Fasanya__ day of , 2018 and be deemed

sufficient service.

ENTER,

 

J.C.A.

Manuel P. Asensio

400 E. 54" Street, Apt. 29B
New York, NY 10022
917-515-5200
mpa@asensio.com

Petitioner-Appellant signature pursuant to Sec. 130-1.1 of the
Rules of the, Chief Administrator, (22 NYCRR)

Aut Ho

Page 3 of 3
Case 1:18-cv-10933-RA Document 20-1

THE COURT OF APPEALS
NEW YORK STATE

MANUEL P. ASENSIO,
Petitioner-Appellant

-against-
Hon. Nancy M. Bannon
New York State Supreme Court Justice,
New York County,

Respondent-Respondent
4

 

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _)

Filed 12/17/18 Page 4 of 15

APL No. 2017-00246
[A.D. No. O.P. 125/2017]

VERIFICATION

I, Manuel P. Asensio, swear that I am the Petitioner-Appellant in the above
captioned matter that I am fully familiar with the facts and record of this action
and that the statements I made in the MOTION FOR AN ORDER TO SHOW
CAUSE FOR AN EMERGENCY STAY dated January 16, 2018 are complete
and true to the best of my own personal knowledge, except as to matters stated upon
information and belief and on those matters I swear solemnly that I believe them to
be true to the utmost of my knowledge and belief.

 
 

a

Sworn to before me thi

 
 

 

 
 
      
 

 

SAMUEL
Notary Public,
No.

  

T RICHMAN
State of New York
6339167

Qualified in Kings Gounty
Commission Expires

o1Ri

I "2 4y,.

La

Manuel P. Asensio

16" day of January 2018:

  
  

March 28, 2020

 
10

11

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 5 of 15

THE COURT OF APPEALS
NEW YORK STATE
— -- ---X
MANUEL P. ASENSIO,
Petitioner-Appellant APL No. 2017-00246
[A.D. No. O.P. 125/2017]

 

 

-against-
Hon. Nancy M. Bannon AFFIDAVIT IN SUPPORT
New York State Supreme Court Justice, OF MOTION FOR
New York County, AN ORDER TO SHOW
CAUSE FOR AN
Respondent-Respondent EMERGENCY STAY
ee = -------X
STATE OF NEW YORK )
) ss:

COUNTY OF NEW YORK _ )

1. I swear that I am Manuel P. Asensio the Petitioner-Appellant in the above-

titled proceeding. I swear that I am familiar with the statutes and common law,
factors, facts and circumstances related to this action and that the statements I make
below are true and complete to the best of my knowledge. Further, I swear that |
have taken into account all law, factors, facts and circumstances entitled of

consideration before I make any statement in this affidavit based on information and

belief.

2. This is an Affidavit in Support of an Order to Show Cause for an Emergency
Stay of New York County Family Court Magistrate Adetokunbo O. Fasanya’s

proceedings in the Family Court Cases titled Manuel P. Asensio v. Emilie Marie

Page 1 of 12
10

11

12

13
14

15

16

17

18

19

20

21

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 6 of 15

Bosak under Docket Number V-43839-13/13A and Bosak v. Asensio under Docket
Number V-38917-15/15A (“Family Court Cases”). The Affidavit and Order to
Show Cause are filed under the Petitioner-Appellant’s Motion for Leave to Appeal
to the Court of Appeal from the Appellate Division for the First Department
(“A.D.”)’s November 28, 2017 Denial and Dismissal of the Petitioner-Appellant’s

Original Proceeding Numbered 125/2017.

3. The Petitioner-Appellant has filed a “Notice of Motion for a Stay” and a
“Memorandum of Law and Affidavit in Support of Motion for a Stay” to the Court
of Appeal under APL No. 2017-00246. The Motion centers on the unconstitutional
use of the Office of Court Administration’s [“O.C.A.”] executive powers to ignore

the Petitioner-Appellant’s reports against Magistrate Fasanya.

4. The Petitioner-Appellant never consented and objected for specific factual
and legal reasons to Magistrate Fasanya’s May 14, 2014 judicial appointment of a
private attorney, Carmen Restivo, as a private-pay compensation. On April 21,
2015, after 11 months of constant litigation over Ms. Restivo’s compensation and
conduct, the Petitioner-Appellant’s counsel advised Magistrate Fasanya, “if the
attorney for the child’s fees were to continue, then [the Petitioner-Appellant] has to
withdraw, Judge.” Magistrate Fasanya ruled, “as long as this case continues, Ms.

Restivo remains on the case, my order continues, that’s not changing.” Exhibit 2

Page 2 of 12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 7 of 15

shows the Petitioner-Appellant and his counsel’s clear and unequivocal formal
withdrawal on April 21, 2015, which was filed with the Chief Clerk of New York
County Family Court. In November 2015 and 2016, and March 2017, Magistrate
Fasanya confirmed that the Petitioner-Appellant’s “presence in this courtroom is a
voluntary one.... There’s no compulsion for [Petitioner-Appellant] to be present in
this courtroom.... I will not...(repeat) I will not take any steps to compel [the
Petitioner-Appellant] to come to court.... [Petitioner-Appellant is] free not to come

to court” and that “All of [Petitioner-Appellant’s] petitions are marked withdrawn.”

5. Now the entire record and all of the parties, facts and legal matters related to
Family Court Cases are at the Supreme Court in its Matrimonial Part and in Civil
Part in action against Magistrate Fasanya. Yet Magistrate Fasanya is threatening to
proceed without the Petitioner-Appellant and his petition that are in Supreme Court
in Family Court.
UCS’S UNCONSCITIONAL GRANT OF POWER AND IMUNITY FROM
FACTUAL AND LEGAL REVIEW TO MAGISTRATE FASANYA

6. the Motion for Leave to Appeal filed in the Court of Appeal’s has allowed
Magistrate Fasanya to act against the Plaintiff-Petitioner without performing any
judicial function. The acts are in clear violation of personal and subject matter
jurisdiction and violate clear statutory mandates and well-established common law

standards. The acts violate Judiciary Law 100’s civil rules of conduct, reason and

Page 3 of 12
10

11

12
13

14

15

16

17

18

19

20
21

22

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 8 of 15

truth.

7. Any reasonable person familiar with the fact who possesses ordinary
intelligence who reads the O.C.A. claim absolute immunity from factual review and
legal error review by the A.D. and immunity from investigate for violations of

Judiciary Law 100 and under the State’s Penal Code.

8. This has allowed Magistrate Fasanya to deliberately prolonged a normal
custody case for over four and half years left his actions in violation of his clear
statutory mandates and case law including those governing fees and parental

suspensions and Judiciary Law 100 unviewed for four and half years.

9. The Petitioner-Appellant has four Notices of Appeals (“N.O.A.”) pending in
the New York State Court of Appeals from five decisions of the A.D. There is an
existing Emergency Motion for a Stay filed under APL No. 2017-00244 and APL
2017-00246 set for January 3, 2017. These appeals concern the A.D.’s denial of two
Original Proceedings (“O.P.”) Petitions for Writs of Mandamus against a New York
County Supreme Court Judge Nancy M. Bannon to compel the judge to enter a

decision on the Petitioner-Appellant’s Motion for a Stay.

10. The Stay is necessary because the Judge has deliberately delayed the Special

Proceedings for Writs of Prohibition. The Writs are against Magistrate Fasanya to

Page 4of 12
10

11

12

13

14

15

16

17

18

19

20

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 9 of 15

address his violations of his clear statutory mandates and fraudulent conduct in two
cases The Judge also refused to enter decisions on the motions to default Mag.
Fasanya for failing to enter his answer and file a record months after he was legally

obligated to do so.

11. There is no doubt that a Stay of Family Court Cases on an Emergency basis
is required. The facts and law are the same in the Family Court Cases and the Article
78s. The Supreme Court is obligated to develop the facts and hear evidence against
Mag. Fasanya that he has refused to hear. The Supreme Court is obligated to
supervise the Magistrate’s administrative acts. Mag. Fasanya allowed the Petitioner-
Appellant to withdraw his petitions. The Petitioner-Appellant has re-filed his
petitions in Supreme Court as motions in its Matrimonial Part. The Motions contain
constitutional issues that need a hearing in Supreme Court and charges against the
Magistrate that the Magistrate refused to hear. The Stay will prejudice no party. The
stay will preserve law, order, and the proper sequence of cases. Most importantly, it
will protect the child who is Mag. Fasanya’s real victim. Eva does not comprehend
that Mag. Fasanya is not her moral, religious or academic instructor and is not a
person who should affect her personal and emotional relationship with her father
much less that Mag. Fasanya has acted and been allowed to act in direct violation of

law and standards without the Petitioner-Appellant having as of right for a review.

Page 5 of 12
10

11

12

13

14

15

16

17

18

19

20

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 10 of 15

12. In New York State, the Chief Judge holds four titles simultaneously and is the
head of the Unified Court System’s [“U.C.S.”] administrative and legal function.
The Chief Judge is the Chief Judge of the State, the Chief Judge of Court of Appeals,
and the Chair of the Administrative Board of the Courts and as the establisher of the
Office of Court Administration [“O.C.A.”] appoints its Chief Executive Officer. The
Chief Judge has authority to appoint and remove the O.C.A.’s deputies, assistants,
counsel and employees, as deemed necessary including fixing their salaries. The
Chief Judge is the State’s sole and exclusive investigator of the state’s judges with
authority to intervene to regulate administrative off-the-record conduct while they
are conducting proceedings. In this case, the Chief Judge not only declined to
investigate and regulate Mag. Fasanya’s conduct but also sanctioned it and
wrongfully proclaimed that the A.D. would regulate Mag. Fasanya under the A.D.’s
“normal channels of appellate practice.” The A.D.’s 20 denials of all 20 of the
Petitioner-Appellant’s Motions to address Mag. Fasanya’s violations of strict
statutory mandates and well-established standards and in its allowance of fraudulent
conduct even with regards to the most strongly worded judiciary limits reserved to
control contempt powers under Judiciary Law 770. Instead, the A.D. allowed Mag.
Fasanya to prolong the case for 4 and half years proving the Chief Judge’s

proclamation to be unconstitutional.

Page 6 of 12
10

11

12

13

14
15

16

17

18

19

20

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 11 of 15

13. This is an extraordinary case where the record proves beyond any doubt that
the A.D. and two Supreme Court Judges have knowingly acted deliberately and
unlawfully against the Petitioner-Appellant and his daughter and the fundamental

intent of the Family Court Act and Mag. Fasanya’s judicial purpose.

14. Exhibit 1 is the Petitioner-Appellant’s transmittal letter for the Emergency
Motion to Stay dated December 27, 2017 under APL No. 2017-00244 and APL
2017-00246. This letter contains evidence demonstrating that the A.D. has used a
complete and utter disregard of truth, reason, fairness, law, facts, factors and
circumstances 20 times. Specifically, the Supreme Court judges and the A.D. have
allowed a Magistrate in a limited jurisdiction inferior court to violate the
Magistrate’s clear statutory mandates and to prolong a simple plain-vanilla normal

custody case between 2 fit parents for 4 and half years.

15. The A.D. and the two Supreme Court Judges have even ignored the Magistrate
holding the Petitioner-Appellant in contempt in violation of reason and all statutes
governing the judiciary in contempt proceedings. This includes as stated above Mag.
Fasanya’s violation of his obligations under Judiciary Law 770 to enter a written
order identifying the party that has a right that the Petitioner-Appellant defeated,

impaired, impeded or prejudiced, and how the Petitioner-Appellant violated the

Page 7 of 12
10

11

12

13

14

15

16
17

18

19

20

21

22

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 12 of 15

party’s right and showing evidence that alleged act was calculated to violate the

party’s rights.

16. In addition, at all times relevant to the contempt proceedings Mag. Fasanya
had already released any personal or subject matter jurisdiction over the Petitioner-

Appellant.

17. This case is supposed to be solely and exclusively a process to resolve real
custody issues between two normal fit parents. The A.D.’s conduct proves beyond
a reasonable doubt that it has undisclosed unspecified policies and standards that
allow Magistrate Fasanya to violate clear judicial mandates and Judiciary Law 100
and to use his ministerial powers under Judiciary Law 2b-3 to falsify records. This
case is unique because the Petitioner-Appellant is a father that took his case to the
Chief Judge under a verified record at the OCA, which reveals the origins of the

A.D.’s undisclosed unspecified policies and standards.

18. The A.D. and New York County Supreme Court Civil Part Judge Nancy M.
Bannon and New York County Supreme Court Matrimonial Part Judge Laura E.
Drager, and to a far lesser extent, New York County Supreme Court Civil Part Judge
Lynn R. Kotler conduct in this case demonstrates the promulgation of the

undisclosed unspecified policies and standards.

Page 8 of 12
10

11

12

13
14

15

16

17

18

19

20
21

22

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 13 of 15

19. Together, the A.D. and two of these Supreme Court Judges, Judge Bannon
and Judge Drager, are deliberately using their general ministerial powers under
Judiciary Law 2b-3 to protect Magistrate Fasanya and deny the Petitioner-Appellant
all of his rights. All are denying the Petitioner-Appellant his rights to access justice
against Magistrate Fasanya and are denying the Petitioner-Appellant’s parental right
to educate his daughter and enjoy her companionship who is the purpose of the

Petitioner-Appellant’s life and all three are executing a two-step scheme.

20. The first step is to deny the Petitioner-Appellant a hearing on the unauthorized
prejudicial and severely emotionally and financially damaging administrative acts
that Magistrate Fasanya has orchestrated against him over the last four and half years

and to allow Mag. Fasanya to enter a Final Disposition without opposition.

21. The Second step is to focus only on the Final Disposition. This will allow the
U.C.S. to continue to ignore the Petitioner-Appellant’s case. This case is at the
Supreme Court in paper filings in the Matrimonial Part under motions and e-filed in
the Civil Part under the Article 78 Petitions and in an Intentional Tort Case against
Richard Spitzer, one of Magistrate Fasanya’s judicial appointee that is discussed

below.

22. There can be no doubt about what the U.C:S. will do after Magistrate Fasanya

issues his Final Disposition. It will simply ratify Mag. Fasanya’s findings without

Page 9 of 12
10

11

12

13

14

15

16
17

18

19

20

21

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 14 of 15

the slightest consideration of truth, reason, fairness, law, facts, factors or
circumstances including the Petitioner-Appellant’s Custody Petitions and Petitions
against Mag. Fasanya. This is what the A.D. and the Supreme Court have done and
there is no reasonable basis to believe that their conduct will change after Magistrate
Fasanya issues his Final Disposition. The A.D. and Supreme Court have proven that
the U.C.S. unidentified unpublished ideological policies are that the Petitioner-

Appellant has no rights at all related to his own child or to hearings or fair decisions.

23. Judge Bannon and Judge Drager are denying the Petitioner-Appellant’s rights
for decisions on his Motions for a Stay, to Consolidate, to Sequence cases and for
Discovery to prove his case against Magistrate Fasanya. Judge Bannon is allowing
Magistrate Fasanya to default and then deny the Petitioner-Appellant a decision on
his motions for default. Judge Drager is allowing the Mother to default on the
Petitioner-Appellant’s Motions and then deny the Petitioner-Appellant a decision on

his motions for default.

24. Judge Bannon is denying the Petitioner-Appellant a decision on his motion
opposing the Chief Judge’s finding that it is in the State’s interest for the State
Attorney General (“AG”) to defend Magistrate Fasanya. The Chief Judge did not
investigate the Petitioner-Appellant’s allegations against Mag. Fasanya in the two

Article 78s against Magistrate Fasanya. This includes Mag. Fasanya issuing interim

Page 10 of 12
10

11

12

13
14

15

16

17

18

19
20

21

22

Case 1:18-cv-10933-RA Document 20-1 Filed 12/17/18 Page 15 of 15

fee orders in favor of his judicial appointee without the Petitioner-Appellant’s
consent and over his strong objections and in direct violation of Mag. Fasanya’s
statutory mandates and well-established case law. It also includes Mag. Fasanya’s
custody suspension orders that he entered without a hearing or evidence and refused

to render a decision on the Petitioner-Appellant’s Motion to Vacate.

25. The most serious and most well documented evidence of Mag. Fasanya’s
fraudulent conduct is contained in the Article 78 showing Mag. Fasanya’s
undeniable collusion with Richard Spitzer to harass the Petitioner-Appellant in front
his own blameless daughter. Mag. Fasanya actually charged the Petitioner-
Appellant’s attorney with contempt for accusing him of colluding with Mr. Spitzer.

Faced with the facts Mag. Fasanya withdrew his charges.

26. Finally, the AD is withholding a decision on an Article 78 O.P. filed under
Article 10 under O.P. 130. This Petition addresses the Chief Judge’s decision to use
undisclosed unspecified policies and standards in this case to defend Mag. Fasanya.
The Petition also addresses the material conflicts of interest and constitutional issues

of the O.C.A.’s policies and its defense of Mag. Fasanya.

27. The Petitioner-Appellant is an untenable position of having to oppose the
entire U.C.S.’ enforcement of undefined unpublished ideological policies and

standards against the Petitioner-Appellant that has destroyed his ability to perform

Page 11 of 12
